Title: Enclosure: William Short to Schweizer, Jeanneret, and Company, 17 December 1790
From: Short, William
To: Schweizer, Jeanneret and Company


A Amsterdam ce 17. Xbre 1790
Messieurs
Votre courier m’a apporté la lettre que vous m’avez fait l’honneur de m’ecrire en date du 14. Je suis faché que le Ministre avec lequel vous me dites avoir eu une entrevue ne vous aye pas donné communication de la lettre que j’ai eu l’honneur de lui adresser en date du 8 de ce mois; comme elle vous auroit probablement evité la peine que vous vous etes donné depuis. Je lui ai marqué dans cette lettre en reponse à celle qu’il m’a ecrit à votre sujet que je n’etois pas muni de pouvoirs suffisants pour faire la transaction dont il s’agissoit. J’ai cru qu’il etoit inutile de lui donner la peine d’entendre des explications ulterieures, comme il est evident qu’il est impossible d’adopter un plan quelconque tel merite qu’il eut d’ailleurs, a celui qui n’est pas fondé de pouvoirs suffisants pour l’adopter.
J’ai l’honneur donc Messieurs de vous re-iterer ici pour ma reponse que vous trouvez certainement suffisante, que je ne suis autorisé à conclure aucun arrangement dans le genre de celui que vous proposez. Le seul motif que je pourrois avoir d’examiner celui que vous m’avez fait parvenir est qu’il paroit etre agreable à votre ministre, & que se scais combien les Etats Unis desirent faire tout ce qui est dans leur pouvoir pour donner à votre nation des preuves de leur attachement & de leur reconnoissance.
Ce plan, Messieurs, ou tout autre que vous jugerez a propos ⟨⟩ & qui auroit l’approbation de votre ministre ⟨⟩ de faire parvenir au President des Etats-Unis entre les mains duquel seulement le Congres a placé les pouvoirs suffisants pour prendre les mesures que vous desirez. Vous verrez que les miens ne sont pas tels que je puisse vous engager de faire le voyage que vous proposez. Quant a mon retour à Paris il ⟨est⟩ incertain; mais d’apres ce que j’ai eu l’honneur de vous faire observer Messieurs vous sentirez que ma presence ne m’autoriseroit ⟨de⟩ rien conclure davantage.
J’ai l’honneur d’etre avec la consideration la …
Messrs. Schweizer Jeanneret & Cie.
